Citation Nr: 0117140	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  In April 2001 the Board issued a decision declining to 
reopen the claim of service connection for spondylolisthesis.  

2.  A request for a hearing at the RO dated from December 
2000, as well as additional medical evidence, was 
subsequently associated with the claims folder.  


CONCLUSION OF LAW

The Board's April 2001 decision declining to reopen the claim 
of service connection for spondylolisthesis is vacated.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In this case, a December 2000 request for a RO hearing on the 
issue of service connection for spondylolisthesis, as well as 
additional medical evidence was received by the RO in January 
2001; however, it does not appear that this request and 
evidence was associated with the claims folder at the time of 
the April 2001 Board decision.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).  

In addition, a supplemental statement of the case, so 
identified, will be furnished to the appellant and his 
representative, when additional pertinent evidence is 
received after a statement of the case or the most recent 
supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (2000).  It does not appear that the RO 
ever considered this additional evidence.  Nor does it appear 
that this evidence was before the Board when it issued its 
April 2001 decision.  Therefore, the Board concludes that the 
April 2001 Board decision must be vacated so that the 
evidence addressed above can be properly addressed.  See 38 
C.F.R. § 20.1304(c) (2000) (the Board notes that the decision 
pertaining specifically to de novo consideration of the issue 
of service connection for spondylolisthesis is contained in a 
separate decision).  


ORDER

The Board's April 2001 decision declining to reopen the claim 
of service connection for spondylolisthesis is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

